DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2020-097733 filed in Japan on 06/04/2020) required by 37 CFR 1.55 as electronically retrieved on 05/06/2021.
Information Disclosure Statement
The information disclosure statement submitted on 03/29/2021 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character S91 from Figure 8 is not listed in written description.   

Specification
The disclosure is objected to because of the following minor typographical informalities: 
Specification, page 10, line 22 states, “FIG.S” instead of “FIGS.” 
Specification, page 13, line 8 states, “Step S1” instead of “Step S91.”
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- MANUFACTURING METHOD OF SEMICONDUCTOR DEVICE AND SEMICONDUCTOR MANUFACTURING APPARATUS INVOLVING THICKNESS MEASUREMENTS --
Claim Objections
Claim 6 is objected to because of the following minor typographical informality: It appears that “does” in claim 6 is superfluous.  Appropriate correction is required.
Claim 7 is objected to because of the following minor typographical informality: It appears that the first limitation defining “semiconductor element” is superfluous and may be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite by being unclear in reciting, “based on the reference thickness data of the semiconductor substrate.” (bolded for emphasis) This is unclear because parent claim 1 defines the reference thickness data as based on the thickness of the at least one semiconductor substrate other than the semiconductor substrate. For purpose of examination on the merits the reference thickness data is based on measurement of thickness of at least one semiconductor substrate other than the semiconductor substrate among the plurality of semiconductor substrates.  
Claims 3-4 which depend on claim 2 do not alleviate the indefiniteness and are rejected for incorporating the indefiniteness from claim 2. 
Claim 4 is indefinite by being unclear in reciting, “each of the plurality of semiconductor substrate” because parent claim 1 has only defined one of “a plurality of semiconductor substrates.” There are not multiple pluralities of substrates. For purpose of examination on the merits there are semiconductor substrates from among the plurality of semiconductor substrates. 
   Claim 5 is indefinite by being unclear in reciting, “each of the plurality of semiconductor substrate” because parent claim 1 has only defined one of “a plurality of semiconductor substrates.” There are not multiple pluralities of substrates. For purpose of examination on the merits there are semiconductor substrates from among the plurality of semiconductor substrates. 
Claim 5 is indefinite by lack of antecedent basis in reciting, “semiconductor device forming region” instead of “semiconductor element forming region.”
 Claim 6 is indefinite by being unclear in reciting, “in a plane of the semiconductor substrate” (bolded for emphasis) with respect to the reference thickness data. This is unclear because parent claim 1 defines the reference thickness data as based on the thickness of the at least one semiconductor substrate other than the semiconductor substrate. For purpose of examination on the merits the reference thickness data is based on measurement of thickness of at least one semiconductor substrate other than the semiconductor substrate among the plurality of semiconductor substrates.  
   Claim 7 is indefinite by being unclear in twice reciting, “each of the plurality of semiconductor substrate” because parent claim 1 has only defined one of “a plurality of semiconductor substrates.” There are not multiple pluralities of substrates. For purpose of examination on the merits there are semiconductor substrates from among the plurality of semiconductor substrates. 
Claim 10 is indefinite by lack of antecedent basis in reciting, “the certain semiconductor substrate” because only “a semiconductor substrate” and “the semiconductor substrate” is used previously in the claim. The meaning of “certain” needs to be explained in the claim. For purpose of examination on the merits “the certain semiconductor substrate” is the substrate that is currently (i.e., in-situ) being measured for thickness. 
Claim 11 which depends on claim 10 does not alleviate the indefiniteness and is rejected for incorporating the indefiniteness from the independent claim. 
Claim 11 is indefinite by being unclear in reciting, “based on the reference thickness data of the certain semiconductor substrate.” (bolded for emphasis) This is unclear because parent claim 10 defines the reference thickness data as based on the thickness of the at least one semiconductor substrate other than the certain semiconductor substrate. For purpose of examination on the merits the reference thickness data is based on measurement of thickness of at least one semiconductor substrate other than the certain semiconductor substrate among the plurality of semiconductor substrates.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0087082 A1 to Iyer in view of US 2005/0134865 A1 to Schoonewelle et al. (“Schoonewelle”).
	Regarding independent claim 1, Iyer teaches a manufacturing method of a semiconductor device (see Abstract and paragraphs 0003-0004 and 0014-0016: there is laser heating to a substrate), comprising: performing a laser annealing treatment (i.e., as mentioned throughout Iyer) by controlling a laser beam irradiating the semiconductor substrate based on thickness (see paragraphs 0011, 0016-0017, 0019-0020, 0026, 0027: the laser heating changes for each area of wafer depending on the thickness 
	Iyer does not expressly mention thickness measurements besides those done for the actual substrate that is being processed, in-situ.  
	Schoonewelle, however, teaches a problem of thickness/height measurements from the prior-art as illustrated in Figure 2b:  As the scanning direction A reaches the edge/periphery there will be certain measured thickness spots 11 that are not inside the circular wafer profile thereby providing an unreliable thickness measurement. The prior-art fixes such problems by extrapolating the thickness by using other sections such as C2 or C3’s data. However, this is not incredibly accurate.  
	Schoonewelle fixes this issue by teaching the rest of the claim limitations of claim 1 by preparing a plurality of semiconductor substrates (i.e., paragraphs 0079, 0058: there is a batch of similarly grouped substrates); and mapping semiconductor substrate thickness based on self-thickness data being data of a result of measurement of a thickness of the semiconductor substrate and reference thickness data being data of a result of measurement of a thickness of at least one semiconductor substrate other than the semiconductor substrate among the plurality of semiconductor substrates (i.e., as stated in abstract and paragraphs 0077-0079: there is the thickness measurement of one substrate from a substrate-batch/group that measures a “second part” which is a specific location/region of the substrate. Then there is measurement from another substrate from the substrate-batch/group that measures thickness at a “first part” of the substrate where the “first part” and “second part” overlap. Then these two 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that combining Schoonewelle’s invention with Iyer’s invention would have been beneficial, as stated throughout Schoonewelle, in order to best extrapolate the thickness near the edge of the substrate given a similar batch of substrates.  
	Regarding claim 2, Schoonewelle in combination with Iyer teaches, the self-thickness data includes data of a result of measurement of a thickness at a position selected based on the reference thickness data of the semiconductor substrate (Schoonewelle appears to teach this because the first part and the second part need to be overlapping regions therefore when the second part is measured from the substrate……then the first part measured by the next substrate has to at least overlap the second part).
Regarding claim 5, Schoonewelle in combination with Iyer makes obvious wherein each of the plurality of semiconductor substrates has at least one semiconductor element forming region in which a semiconductor element is formed, the self-thickness data includes data of a result of measurement of thicknesses at a plurality of positions of each of the at least one semiconductor device forming region (Schoonewelle in combination with Iyer appears to teach this limitation: Schoonewelle teaches in Figure 2b and throughout specification-- each scanned measured thickness has four to eight spots number 11 that cover entire sections of the wafer. Further Iyer teaches of processing the wafer depending on thickness. The claimed semiconductor 
	
	Regarding independent claim 10, Iyer teaches in Figures 1-2 of a semiconductor manufacturing apparatus 100 (“example system”; paragraph 0013; see title) configured to perform a laser annealing treatment 102 (“laser delivery mechanism”; paragraph 0013) on a semiconductor substrate 204 (“substrate”; paragraph 0022), comprising:
a stage 114 (“pedestal”; paragraph 0016) configured to hold the semiconductor substrate 204;
an irradiator 102 configured to irradiate the semiconductor substrate 204 held on the stage 114 with a laser beam (see paragraph 0015);
a measuring unit 108 (“metrology tool”; paragraph 0017: there is a measuring film thickness) configured to measure a thickness of the semiconductor substrate 204; and
a controller 104 (“controller”; paragraph 0016: controls heat by laser. See also paragraphs 0019-0020) configured to control the irradiator (i.e., laser). 
Iyer does not expressly mention thickness measurements besides those done for the actual substrate that is being processed, in-situ.  
	Schoonewelle, however, teaches a problem of thickness/height measurements from the prior-art as illustrated in Figure 2b:  As the scanning direction A reaches the edge/periphery there will be certain measured thickness spots 11 that are not inside the circular wafer profile thereby providing an unreliable thickness measurement. The prior-art fixes such problems by extrapolating the thickness by using other sections such as C2 or C3’s data. However, this is not incredibly accurate.  

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that combining Schoonewelle’s invention with Iyer’s invention would have been beneficial, as stated throughout Schoonewelle, in order to best extrapolate the thickness near the edge of the substrate given a similar batch of substrates.  
Regarding claim 11, Schoonewelle in combination with Iyer teaches, the self-thickness data includes data as a result of the measurement of a thickness at a position selected by the controller based on the reference thickness data of the certain semiconductor substrate (Schoonewelle appears to teach this because the first part and .
Allowable Subject Matter
Claims 3-4 and 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claim elements in claim 3, the selected position is a position determined to be flat based on a predetermined standard and the reference thickness data.
	It is noted that Schoonewelle teaches in paragraph 0053 of consecutively measuring and averaging adjacent spot’s thickness for non-flatness but not to find/calculate a flat area. 

Claim 4 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claim elements in claim 4, each of the plurality of semiconductor substrates has at least one semiconductor element forming region in which a semiconductor element is formed, the selected position includes a position selected in an order of highness in flatness from positions in each of the at least one of the semiconductor element forming regions, and for flatness, in each of the at least one of the semiconductor element forming regions, when standard deviation of thickness at three consecutive measurement positions in a scanning direction of the laser beam in the reference thickness data is smaller, of the three measurement positions, a position having a thickness closest to an average value of thicknesses of the three measurement positions is determined to have high flatness.
	It is noted that Schoonewelle teaches in paragraph 0053 of consecutively measuring and averaging adjacent spot’s thickness for non-flatness but not to find/calculate a flat area. 

Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claim elements in claim 6, the reference thickness data includes data of a result of measurement of thicknesses at many more positions in a plane of the semiconductor substrate than the self-thickness data does.
It is noted that Schoonewelle teaches that the “second part” thickness measurement just overlaps the “first part” thickness measurement. 

Claim 7 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claim elements in claim 7, each of the plurality of semiconductor substrates has at least one semiconductor element forming region in which a semiconductor element is formed, each of the plurality of semiconductor substrates has at least one semiconductor element forming region each of which is provided with a plurality of element structures, the semiconductor substrate is arranged so that the plurality of element structures are arranged in the scanning direction of the laser beam, and the laser annealing treatment is performed by controlling the laser beam based on which element structure is an element structure in a region to be irradiated with the laser beam among the plurality of element structures.

Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claim elements in claim 8, an electrode is provided on a main surface side being one side of the plurality of semiconductor substrates, the manufacturing method comprising: measuring a film thickness of the electrode; and performing the laser annealing treatment by controlling the laser beam based on data of a result of the measuring of the film thickness of the electrode.
	Dependent claim 9 contains allowable subject matter, because claim 9 depends on the allowable subject matter of claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 January 2021
/John P. Dulka/Primary Examiner, Art Unit 2895